DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed January 16, 2020, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020, is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: “and” should be inserted at the end of the second line.  Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “motion detector” of claim 1,
the “image capturing device” of claim 11, and
the “motion detector” of claim 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Further explanation of why the “motion detector” is being interpreted under 35 U.S.C. 112(f) is provided below.
“For a term to be considered a substitute for ‘means,’ and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for ‘means’ that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly 
The term “motion detector” is a generic placeholder/substitute for “means” because it describes a function of detecting motion, but does not limit the scope of the claim to any specific manner or structure for performing the function.  This is consistent with the specification.  For example, paragraph [0013] of the specification (as filed) describes frame difference and background modeling techniques that can be used to detect motion, but explicitly states that “the motion detector 11 is not limited to a specific technology for detecting the motion object.”  Furthermore, the specification does not provide any particular structural description of the motion detector.  For example, paragraphs [0013]-[0014] of the specification describe image processing techniques that the motion detector can perform, but do not describe any particular structure that performs these techniques.  Paragraphs [0013]-[0014] do disclose a processor, but they also describe that the motion detector is separate from the processor and performs different functions than the processor, thereby making it clear that the processor is not the structure for performing motion detection.
The generic placeholder is also modified by functional language, such as “detecting a motion object image according to the raw image”, and is not modified by sufficient structure, material, or acts for performing the claimed function.  For at least these reasons, the “motion detector” is properly interpreted under 35 U.S.C. 112(f).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As explained further in the rejections below, claims 1-20 each include a limitation that has been found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function.  Therefore, as explained in the MPEP, these claims also include limitations that lack adequate written description as required by 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1-20 each include a “motion detector” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph – see Claim Interpretation section above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification describes functions of the motion detector, but does not disclose any structure that performs these functions.  For example, paragraphs [0013]-[0014] (as filed) disclose a motion detector and a processor, but describe them as separate components that perform separate functions, thereby making it clear that the processor is not corresponding structure for performing motion detection.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).


(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Kim’ (“A hybrid framework combining background subtraction and deep neural networks for rapid person detection,” 2018).
Regarding claim 1, Kim discloses a motion detection method (see e.g. Figure 3 and the further mapping below) comprising:
acquiring a raw image (Figure 3, input frame; Pages 9-10, “Video surveillance data”, various surveillance videos are used for motion detection; Page 10, Step 1, processing is applied to each frame image of video);
detecting a motion object image according to the raw image by using a motion detector (Note ‘112(b) rejection; Figure 3, step 1, background subtraction that outputs found object; Pages 10-11, Step 1, GMM algorithm is used along with post-processing to perform motion detection, resulting in rectangular object ROIs);
cropping the raw image to generate a sub-image according to the motion object image (Figure 3, step 1, Reformat and ROI; Page 11, Annotation of ROIs, first paragraph, identified object areas are edited to obtain square images)
inputting the sub-image to a processor for determining if a motion object of the sub-image matches with a detection category (Figure 3, step 2; Pages 13-14, Step 2, 64x64 sub-images are input to CNN to determine if it matches with a person detection category, or not; Page 14, Empirical Setting, second paragraph, the experiments are carried out on a GPU processor); 
wherein the processor comprises a neural network (Figure 3, step 2; Pages 13-14, Step 2), and a shape of the sub-image is a polygonal shape (Figure 3, ROI sub-image is a square, which is a polygon; Also see Page 11, Annotation of ROIs, first paragraph; Also see Page 13, Step 2, 64x64 square shape of sub-image).

Regarding claim 2, Kim discloses the method of claim 1, and Kim further discloses:
adjusting an aspect ratio of the motion object image after the motion object image is detected by the motion detector (Figure 3, Step 1, aspect ratio of found object – i.e. motion object image – is reformatted to be square after detection via background subtraction); 
and performing at least one image processing operation to process a plurality of pixels of the motion object image for generating complete and continuous image pixel information (Figure 3, Step 1, post-processing, which produces continuous image pixel information of object, which is shown as white region in “Found Object”; Pages 10-11, Step 1, post-processing includes shadow removal and morphological filtering)
wherein an aspect ratio of the sub-image and the aspect ratio of the motion object image are identical (Figure 3, Reformat and ROI have same, square aspect ratio), and the at least one image processing operation comprises an erosion processing operation (Page 11, second paragraph, post-processing includes morphological closing and opening operations; Morphological closing is defined as dilation followed by erosion and morphological opening is defined as erosion followed by dilation; Therefore, the closing and opening processing disclosed by Kim comprises an erosion processing operation), a dilation processing operation (Page 11, second paragraph, post-processing includes morphological closing and opening operations; Morphological closing is defined as dilation followed by erosion and morphological opening is defined as erosion followed by dilation; Therefore, the closing and opening processing disclosed by Kim comprises a dilation processing operation), and/or a connected component processing operation (As seen in e.g. Figure 3, Found Object, the post-processing identifies a connected component corresponding to an object, so the post-processing falls within the scope of a connected component processing operation for at least this reason).

Regarding claim 3, Kim discloses the method of claim 1, and Kim further discloses:
inputting the raw image to the motion detector (Figure 3, Step 1, input/raw image is input to background subtraction motion detector)
partitioning the raw image into the motion object image and a background image by using the motion detector (Pages 10-11, Step 1, GMM algorithm is used to perform background subtraction in order to separate moving objects – i.e. motion object image – from background; Also see e.g. Pages 5-7, Background Subtraction); 
wherein the motion object image belongs to a foreground image of the raw image (e.g. Pages 5-6, first two paragraphs, moving object is foreground of image).

Regarding claim 4, Kim discloses the method of claim 1, and Kim further discloses that the foreground image has a first gray level (Figure 3, Step 1, “Found Object”, foreground image has a white gray level), the background image has a second gray level (Figure 3, Step 1, “Found Object”, background has black gray level), and the first gray level and the second gray level are different (White and black are different gray levels; Examiner notes paragraph [0016] (as filed) of the instant application’s specification, which similarly describes using white for foreground and black for background).

Regarding claim 5, Kim discloses the method of claim 1, and further discloses:
filtering out at least one motion object image from the raw image by using an image filtering process when the at least one motion object image and the detection category are mismatched (Page 11, second paragraph, too-small motion objects are eliminated – i.e. filtered out – because it is highly probable that they are noise, i.e. it is highly probably that they do not match the person detection category; Examiner notes that this is substantially similar to the small object filtering described at [0017] of the application, as filed); 
wherein the image filtering process is performed by the processor according to an aspect ratio and/or a default resolution of the motion object image (Page 11, second paragraph, filtering is performed based whether a motion object has at least a 5x5 default resolution).

Regarding claim 6, Kim discloses the method of claim 1, and Kim further discloses that the shape of the sub-image is a rectangular shape (Figure 3, ROI sub-image is a square shape, which is a type of rectangle; Also see Page 11, Annotation of ROIs, first paragraph, and Page 13, Step 2, 64x64 square shape).

Regarding claim 8, Kim discloses the method of claim 1, and Kim further discloses:
setting the detection category by the processor (e.g. Page 14, last paragraph, experiments – which include training – are performed by processor; e.g. Page 13, first sentence, detection category is set as person – i.e. an input image is classified as either person or non-person); and
training the neural network of the processor according to the detection category (e.g. Pages 14-15, Empirical Setting, CNN is trained to recognize person category)
wherein after the neural network is trained, the processor has a capability of determining if the motion object of the sub-image matches with the detection category (e.g. Figure 7, after training iterations are completed, the neural network can determine if the motion object matches the person category, with varying degrees of accuracy).

Regarding claim 9, Kim discloses the method of claim 1, and Kim further discloses that detecting the motion object image according to the raw image by the motion detector, is detecting the motion object image according to the raw image by the motion detector under a frame difference process or a background modeling process (e.g. Pages 10-11, Step 1, GMM is used, which is within the scope of a background modeling process; Examiner notes that frame differencing is described as an alternative background subtraction algorithm at the fourth paragraph of Page 6, and that Kim discloses that its GMM can be replaced with such another algorithm – e.g. Page 11, first paragraph).

Regarding claim 10, Kim discloses the method of claim 1, and Kim further discloses that the detection category is a humanoid detection, and the processor is a neural network-based humanoid detector (e.g. Page 13, first paragraph, detection category is person – i.e. images are classified as to whether they include a person; Person is within the scope of humanoid).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 11, Examiner notes that the claim recites a system comprising:
an image capturing device configured to acquire a raw image; 
a motion detector coupled to the image capturing device; 
a memory configured to save image data; and 
a processor coupled to the motion detector and the memory;
wherein the system performs a method that is substantially the same as the method of claim 1.



an image capturing device (Examiner notes that this term is interpreted under 35 U.S.C. 112(f); Paragraph [0013] of the specification, as filed, describes the corresponding structure as “any device having a photosensitive function, such as a camera or a video recorder”) configured to acquire a raw image (e.g. Page 9, Video surveillance data, CCTV camera); 
a motion detector (Note ‘112(b) rejection) coupled to the image capturing device (e.g. Figure 3, step 1, background subtraction performs motion detection function and receives input image frames from, and is therefore coupled to, the CCTV camera); 
a memory configured to save image data (see Note Regarding Memory below); and 
a processor (Page 14, Empirical setting, GPU processor is used for classification) coupled to the motion detector (Figure 3, classification in step 2 is coupled to motion detection in step 1) and the memory (see Note Regarding Memory below);
wherein the system performs a method that is substantially the same as the method of claim 1 (see rejection of claim 1).

Note Regarding Memory.  Kim makes several statements that imply its system includes a memory that is configured to save image data, is coupled to the processor, and receives the sub-image.  For example, Kim states that smaller CNN training batch sizes are used for larger sub-images “because of memory constraints” (Page 16, last paragraph).  In another example, Kim tabulates “total memory usage per image during training” for its CNN model, and compares it to an alternative model (Page 17, third paragraph and Table 5).  In another example, Kim refers to its GPU as a “24GB GPU” (Page 14, last paragraph) and “GB” commonly refers to the capacity of a memory.
Nevertheless, Kim does not explicitly teach that its system includes a memory that is configured to save image data, is coupled to the processor, and receives the sub-image.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing system such that it includes a memory that is configured to save image data, is coupled to a processor, and receives image data.  Such use of a memory advantageously allows image data to be preserved over time and made available for processing by the processor.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kim with a memory that was configured to save image data, was coupled to the processor, and received the sub-image in order to improve the system with the reasonable expectation that this would result in a system that allowed the sub-image to be preserved over time and made available for processing by the processor.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim to obtain the invention as specified in claim 11.	 


Regarding claim 12, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2.  Kim teaches the invention of claim 2.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 2.

Regarding claim 13, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3.  Kim teaches the invention of claim 3.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 3.

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Kim teaches the invention of claim 4.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 4.

Regarding claim 15, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 5.  Kim teaches the invention of claim 5.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 5.



Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6.  Kim teaches the invention of claim 6.  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 6.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 8.  Kim teaches the invention of claim 8.  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 8.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 9.  Kim teaches the invention of claim 9.  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 9.

Regarding claim 20, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 10.  Kim teaches the invention of claim 10.  Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim for substantially the same reasons as claim 10.



Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of ‘Lee’ (US 2010/0208063 A1).
Regarding claim 7, Kim teaches the method of claim 1.
Kim teaches determining a rectangular range of the sub-image cropped from the raw image based on a rectangular range of a motion bounding box (e.g. Figure 3, step 1, bottom row).
Kim does not explicitly teach how the rectangular range is parameterized.  In particular, Kim does not explicitly teach acquiring two-dimensional coordinates of a vertex of a rectangular range of the motion object image; acquiring a width of the rectangular range and a height of the rectangular range of the motion object image; and determining a range of the sub-image cropped from the raw image according to the two-dimensional coordinates of the vertex, the width of the rectangular range, and the height of the rectangular range.
However, Lee does teach techniques for parameterizing a rectangular range of a moving object in an image that include acquiring two-dimensional coordinates of a vertex of a rectangular range; acquiring a width of the rectangular range and a height of the rectangular range; and determining a range of a sub-image according to the two-dimensional coordinates of the vertex, the width of the rectangular range, and the height of the rectangular range ([0033], sensing device generate metadata for moving object data; [0034], the metadata include a bounding box rectangle including the object, which is specified by coordinates of a corner/vertex of the rectangle, a width of the rectangle, and a height of the rectangle; [0034], this bounding box metadata may be used to determine a mask that identifies a sub-image including the object).
Kim’s teachings require extracting a particular rectangular region from an image (e.g. Figure 3, step 1; e.g. Pages 10-11, ROI extraction).  In order to extract a particular rectangular region from an image, one must know where that region is within the image.  The rectangle parameterization of Lee provides such necessary information identifying the location of a rectangular region within an image.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kim with the rectangle parameterization of Lee in order to improve the method with the reasonable expectation that this would result in a method that could know the location of its rectangular sub-image regions, thereby allowing it to extract them from an image.  This technique for improving the method of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Lee to obtain the invention as specified in claim 7.	

Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 7.  Kim in view of Lee teaches the invention of claim 7.  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee for substantially the same reasons as claim 7.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Szeliski’ (“Computer Vision: Algorithms and Applications,” 2011)
Section 3.3.2 teaches definitions of morphology operations, such as erosion, dilation, opening and closing
‘Ananthanarayanan’ (US 2021/0019893 A1)
Figure 1 is similar to claimed invention
‘Yen’ (US 2019/0034734 A1)
Detects moving foreground blob regions via background subtraction, determines ROIs based on the blobs, and classifies ROIs using a neural network – see e.g. Figures 3, 6-7 and 14
‘Case’ (US 2016/0171311 A1)
Figure 1 is similar to claimed invention
[0049] teaches that object categorizer may be a CNN for detecting people
‘Han’ (US 2005/0105765 A1)
Figure 1A is similar to claimed invention
‘Zhu’ (US 2020/0082544 A1)
Figure 2 is similar to claimed invention
‘Ford’ (US 2021/0049770 A1)
Figure 3 is similar to claimed invention
‘Yuan’ (US 2020/0005613 A1)
Figures 1 and 2 are similar to claimed invention
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.